DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-11, 17-23, and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone or in combination, at least “a first P-type region embedded in the N-type fourth silicon layer at a side of the N-type fourth silicon layer opposite to the third silicon layer, the first P-type region having a P-type material in direct contact with the N-type material of the N-type fourth silicon layer from a vertical direction” as recited in claims 1, 17, and 21.
Agam et al. (US 20190043856 A1, hereinafter Agam), the closest reference, discloses a switching device (FIGS. 1 and 9) comprising:
 a P-type first silicon layer; (P semiconductor region 12, see Paragraph [0031]: “In one embodiment, semiconductor region 12 is a silicon region or wafer…”)
an arsenic-doped second silicon layer (doped region 14/133 of region 13) on the first silicon layer;  (Paragraph [0064]: “Floating buried doped region 13 can be doped with one or more of phosphorous, arsenic, or antimony.”)
a phosphorus-doped third silicon layer (doped buried layer 16/132 of region 13) on top of and in contact with the second silicon layer; (Paragraph [0064]: ”Floating buried doped region 13 can be doped with one or more of phosphorous, arsenic, or antimony.”) and 
an N-type fourth silicon layer (at least N type body structure 261, region 22, and N type region 131) on the third silicon layer and having N type material in direct contact with the third silicon layer. (See FIGS. 1 and 9, showing the direct contact of region 131 to region 132) and 
a first P-type region (P doped region 58) arranged in the fourth silicon layer at a side of the fourth silicon layer opposite to the third silicon layer.  (See FIG. 1, showing the region 58 embedded in the fourth layer which comprises the body 261, 22, and 131) 
However, Agam does not explicitly teach  “a first P-type region embedded in the N-type fourth silicon layer at a side of the N-type fourth silicon layer opposite to the third silicon layer, the first P-type region having a P-type material in direct contact with the N-type material of the N-type fourth silicon layer from a vertical direction” as recited in claims 1, 17, and 21. No other reference remedies these deficiencies.
Therefore, claims 1, 17, and 21 are allowed, and claims 2-4, 6-11, 18-20, 22-23, and 25 are allowed for at least their dependencies.  No other reference remedies these deficiencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812